Citation Nr: 1548779	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-33 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 2010, for the award of a 20 percent rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety, to include as secondary to the service-connected respiratory disorder.

4.  Entitlement to service connection for diabetes mellitus, to include both as secondary to in-service herbicide exposure and as secondary to the service-connected respiratory disorder.

5.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected respiratory disorder.



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, April 2013, and January 2015 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned in June 2015.  A transcript of that hearing has been associated with the claims file.

The record reflects that the RO has characterized the Veteran's psychiatric claim as one for service connection for PTSD alone.  A review of the record, however, reveals that the Veteran's medical records include indication of treatment for depression and indications of anxiety, and his statements and hearing testimony largely center around the depression, including the assertion that it was caused by his service-connected disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose, "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claim accordingly as a claim for service connection for a psychiatric disability to include PTSD, depression and anxiety. 

The record before the Board includes the Veteran's entirely electronic files found within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to a rating in excess of 20 percent for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, to include as secondary to the service-connected respiratory disorder, entitlement to service connection for diabetes mellitus, to include both as secondary to in-service herbicide exposure and as secondary to the service-connected respiratory disorder, and entitlement to service connection for sleep apnea, including as secondary to the service-connected respiratory disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  On November 2, 2010, VA received the Veteran's claim for an increased rating for his bilateral hearing loss, after which the February 2011 rating decision awarded a 20 percent evaluation, effective November 2, 2010.  

2.  The preponderance of the evidence does not show a factually ascertainable increase in the Veteran's bilateral hearing loss symptomatology indicating that his disability more closely approximated a higher rating during the one year period prior to November 2, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 2010, for a 20 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veteran has appealed with respect to the propriety of the assigned effective date for the 20 percent disability rating for his bilateral hearing loss from the award of the increased rating.  "The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and effective date is made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In this case, the Veteran's claim for an increased rating for bilateral hearing loss was granted and an effective date was assigned in the February 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the effective date for his 20 percent disability rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Earlier Effective Date

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

As reflected in the evidence of record, in October 2009, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was granted by way of a June 2009 rating decision.  A noncompensable rating was assigned.  The Veteran was notified at his address of record the same month.  He did not file a notice of disagreement.  That decision is final.  38 C.F.R. § 3.104 (2009).  On November 2, 2010, the RO received a statement from the Veteran requesting an increase in his bilateral hearing loss disability.  The Veteran was then afforded a VA examination, after which the February 2011 rating decision on appeal awarded an increased rating for the hearing loss from noncompensable to a 20 percent disabling, effective November 2, 2010, the date of his claim.  

The Veteran and his representative assert that an earlier effective date is warranted for the 20 percent rating assigned for his service-connected bilateral hearing loss.  The actual reasoning for this assertion was not presented to the Board with any particularity.  The March 2011 notice of disagreement, presented by the Veteran's representative, merely stated the RO "did not consider [the Veteran's] entire medical condition.  Therefore, [the Veteran] disagrees with rating and seeks an earlier effective date."  There is no indication for the basis of the contention that an earlier effective date is warranted in this statement, or in any subsequent statements.  The Board observes that the Veteran and his representative did not suggest that the effective date matter was on appeal at the time of the 2015 hearing before the undersigned.  Nonetheless, because the earlier effective date issue was perfected on appeal, the Board must address it.  

As noted above, under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was November 2, 2010.  A review of the evidence of record indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  As noted, the only prior claim related to the hearing loss was the initial claim for service connection.  Again, the claim was granted, with a noncompensable rating assigned, which was not appealed.  The decision is final.  A review of the claims file also indicates that there are no VA reports of examination, clinical treatment or hospitalization that may be accepted as an earlier claim for an increased evaluation.  See 38 C.F.R. § 3.157(b).  Under the general rule, the earliest possible effective date is the date of receipt of the claim for an increased rating, November 2, 2010.  38 C.F.R. § 3.400(o)(1). 

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in the hearing loss disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For the purposes of this appeal, the Board must determine whether the evidence of record, to specifically include evidence dated within one year preceding the November 2, 2010, claim, indicates a factually ascertainable increase in the Veteran's bilateral hearing loss disability that warrants a 20 percent evaluation.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (finding that when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.); see also, 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o), 4.1, 4.2 (2015).

Hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.  The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

The Veteran's VA clinical records were reviewed for the period of one year prior to November 2, 2010.  There is no evidence of the audiological testing required for assessing the severity of a bilateral hearing loss disability within those records.  There are also no such findings in any private records during this time frame.  The Board recognizes that the Social Security Administration (SSA) record is not complete, however, the decision within the record clearly indicates that the Veteran was deemed disabled by SSA due to his respiratory illness.  There is no reason for VA to obtain respiratory treatment records to assess the severity of bilateral hearing loss.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Furthermore, as noted above, neither the Veteran nor his representative have provided any contentions with specificity as to the reason they feel an earlier effective date is warranted.

Considering the totality of the evidence in light of the criteria noted above, an effective date prior to November 2, 2010, is not warranted for the assignment of a 20 percent rating for the Veteran's service-connected bilateral hearing loss.  For an earlier effective date, the evidence related to the hearing loss disability would have to show that audiological findings warranting a 20 percent rating were present in the one year period prior to the Veteran's claim for an increased rating on November 2, 2010.  No such evidence exists.  There are also no lay statements for consideration prior to that date suggesting a worsening of the disability.  The preponderance of the evidence demonstrates that it is not factually ascertainable that the Veteran's service-connected bilateral hearing loss disability warranted a 20 percent disability rating at any time prior to November 2, 2010.  Accordingly, the earliest possible date for a 20 percent evaluation for bilateral hearing loss is the date of receipt of the Veteran's claim, November 2, 2010.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to November 2, 2010, for the award of a 20 percent rating for his bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

An effective date earlier than November 2, 2010, for the award of a 20 percent rating for bilateral hearing loss is denied.


REMAND

The remaining claims on appeal require additional development prior to the Board's adjudication.

Bilateral Hearing Loss Rating

The Veteran's most recent VA audiological examination was in January 2011, more than four years ago.  At the June 2015 hearing, the Veteran indicated that his hearing has worsened.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the January 2011 VA audiological examination report appears to not be representative of the current severity of the Veteran's bilateral hearing loss, the claim must be remanded as a new VA examination is warranted.

Psychiatric Disability

The Veteran asserts that he has a current psychiatric disability as a result of his service-connected disabilities.  At his June 2015 hearing, he reported that his breathing problems cause him depression and anxiety due to his severe physical limitations.  The Board indeed recognizes that the Veteran's service-connected respiratory disorder was described by treating physicians as causing extreme shortness of breath, shortness of breath with minimal exertion, and sometimes shortness of breath at rest.  See October 2007, November 2007, and September 2010 statements from VA and private clinical physicians.  Also, at the June 2015 hearing, the Veteran suggested that his service-connected hearing loss also contributes to his depression.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b) (2015).

To date, the RO has not afforded the Veteran a VA examination to determine the current nature of his psychiatric disability, or to determine its etiology, to include a determination as to whether any current psychiatric disability is due to or worsened by the service-connected respiratory disability and bilateral hearing loss.  Such examination and opinion are required to decide this claim.  This matter is, therefore, remanded for VA examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015).

Diabetes Mellitus

The Veteran is also seeking to establish service connection for diabetes mellitus.  There appears to be two theories of entitlement possible in this case.  Initially, the Board observes the November 2008 development via the VA PIES system, which included a conclusion that the Veteran did not serve in the Republic of Vietnam.  In a December 2008 statement, however, the Veteran claims he landed in South Vietnam in April 1968 at the Saigon Airport on his way to Thailand.  He reported waiting in the airport for one to two hours, as there was a delay.  In September 2010, he again submitted a statement indicating a "short visit" in Vietnam.  While the PIES response shows that the Veteran did not serve in Vietnam, the Board recognizes that the Veteran did not make any statement suggesting that he served for an extended period or on temporary duty (TDY) on the ground in Vietnam.  Nonetheless, he did report stopping there on his way to Thailand in April 1968.  The Veteran's service personnel records indeed show that he was in Thailand from May 2, 1968, to January 11, 1969.  There is no evidence in the record that the RO investigated the Veteran's contention that his plane stopped in Vietnam on its way to Thailand.  Because diabetes mellitus is a disability for which service connection may be presumed for veterans exposed to herbicides in service, and because veterans reaching Vietnam during the Vietnam era are presumed exposed to herbicides, the RO must attempt to corroborate the Veteran's allegation of a layover in Vietnam on his way to Thailand.  38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2015).  In particular, the RO must take appropriate action to refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC") for verification of exposure to herbicides.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  If any additional information in order to conduct this investigation is needed from the Veteran, the RO should request such information.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159.

If the Vietnam service cannot be corroborated, in the alternative, the Veteran contends that his diabetes mellitus is caused or worsened by his service-connected respiratory disorder.  In particular, at the June 2015 hearing, the Veteran suggested that due to the severity of his service-connected respiratory disorder, he cannot physically exercise or maintain his weight, which caused or worsened his diabetes mellitus.  Again, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, and any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(a) and (b) (2015).  To date, the RO has not afforded the Veteran a VA examination to assess the current nature and etiology of his diabetes mellitus, to include a determination as to whether any current disability is due to or worsened by the service-connected respiratory disability.  Such examination and opinion are required to decide this claim.  This matter is, therefore, remanded for VA examination and opinion.  38 C.F.R. § 3.159(c)(4) (2015).


Notice and Readjudication

The Board observes that the hearing testimony represented the first time during which the Veteran suggested service connection is warranted on a secondary basis for the psychiatric and diabetes disabilities.  As such, the RO has neither notified the Veteran of the evidence necessary to establish a claim on a secondary basis, nor adjudicated the claims on such a basis.  On remand, the Veteran should be afforded the requisite notice as to the evidence necessary to establish service connection on a secondary basis.  38 C.F.R. § 3.159(b) (2015).  Also, following the requisite development the RO must readjudicate the claims, including on a secondary basis.  

Records

In December 2014, the Veteran's representative submitted a Notice of Decision and Administrative Law Judge's decision from the Social Security Administration (SSA), which show that he was deemed disabled due to his respiratory disorder in October 2005.  Again, the Veteran's claims for a psychiatric disability and for diabetes are both based, at least partially, on the notion that the disabilities were caused or worsened by the respiratory disability.  To date, there is no indication that the RO has attempted to obtain the Veteran's records from SSA.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, further development to obtain the SSA records is in order. 

As to the Veteran's VA treatment records, the record before the Board presently includes records from the Memphis VA Medical Center (VAMC) dated through January 22, 2015.  On remand, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's claimed disabilities dating since January 22, 2015.  38 C.F.R. § 3.159(c)(2) (2015).



Sleep Apnea

The Veteran filed a claim for service connection for sleep apnea, including as secondary to his service-connected respiratory disorder, in September 2014.  The claim was denied by way of the January 2015 rating decision.  In April 2015, his represented submitted a notice of disagreement.  The RO, however, has not issued a statement of the case as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether service connection is warranted for sleep apnea, including as secondary to his service-connected respiratory disorder.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran all required notice in response to the claims for service connection for a psychiatric disability and for diabetes mellitus, to include notice with respect to the claims for service connection on a secondary basis.

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records from the SSA and VA treatment records related to the claimed disabilities from the Memphis VAMC, or any other VA healthcare facility from which the Veteran obtained treatment for the claimed disabilities, since January 22, 2015.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should contact any appropriate records repositories, to include NPRC and JSRRC in an attempt to obtain any additional personnel records of the Veteran and/or unit records.  In particular, the RO should attempt to verify the Veteran's report of disembarking from an airplane at the Saigon Airport on his way to Thailand in April or May 1968.

The requests should continue until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO is unable to locate the records, then a memorandum of the efforts in attempting to obtain the records should be associated with the claims file

4.  Once the record is developed to the extent possible, the Veteran must be afforded a new VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent evidence must be made available to the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram performed by a stated licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also comment on the effect that his hearing loss disability has upon his daily functioning.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his psychiatric disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's psychiatric disability as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  If not, the examiner should state an opinion as to whether it is at least as likely as not that the psychiatric disability was either caused, or permanently worsened by the Veteran's service-connected respiratory disorder and/or bilateral hearing loss.  The examiner must consider the Veteran's lay testimony, including that at the June 2015 hearing, indicating the impact of his physical disabilities on his mental state.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s) for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
6.  Once the record is developed to the extent possible, if the Veteran's stop in the Republic of Vietnam on his way to Thailand is not corroborated, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his diabetes mellitus.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's diabetes mellitus, if the diagnosis is confirmed, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  If not, the examiner should state an opinion as to whether it is at least as likely as not that the diabetes mellitus was either caused, or permanently worsened by the Veteran's service-connected respiratory disorder.  The examiner must consider the Veteran's lay testimony, including that at the June 2015 hearing, indicating the impact of his physical disabilities on his ability to exercise and maintain a healthy weight.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s) for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of each scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  The RO must issue a statement of the case to the Veteran and his representative addressing the issue of whether service connection is warranted for sleep apnea, to include as secondary to the service-connected respiratory disorder.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

9.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


